Citation Nr: 1113543	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 13, 2006, for the grant of service connection for non-small cell lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to December 1970; from January 1971 to October 1973; and from March 1974 to October 1985  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2007, which granted service connection for non-small cell lung cancer with lobectomy and residual scar, effective September 13, 2006, and assigned initial staged ratings of a 100 percent rating effective September 13, 2006, followed by a 10 percent rating effective November 1, 2006.  In June 2010, the veteran appeared at a Board videoconference hearing.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran's initial claim for service connection for a lung disability was received in October 2002.

3.  In December 2004, the Veteran was notified of an October 2004 rating decision, which denied service connection for a lung disability; the rationale for the denial included the absence of a diagnosis of lung cancer.  

4.  A VA treatment record dated in November 2005 noted that the Veteran had been recently diagnosed as having lung cancer; this new evidence was material to the issue of service connection for a lung disability in a Vietnam Veteran.  

5.  The presence of lung cancer was factually shown on July 11, 2005.



CONCLUSIONS OF LAW

1.  Because new and material evidence was constructively received at the RO prior to the expiration of the appeal period, the October 2004 rating decision denying service connection for a lung condition did not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

2.  The criteria for an effective date of July 11, 2005, but no earlier, for the grant of service connection for lung cancer have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010) ; 38 C.F.R. §§ 3.102, 3.156, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to an earlier effective date claim, however, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
 
Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  A VA examination was provided in July 2007, and all relevant identified service department, VA, and private treatment records have been obtained.  There is no indication of any additional evidence needed to reach a decision in this claim.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In September 2006, the Veteran filed a claim for service connection for lung cancer, contending that he was diagnosed as having this condition in September 2005.  Medical treatment records from Madigan Army Medical Center show that in September 2005, he underwent a left upper lobe lobectomy, which showed non-small cell lung cancer of the left upper lobe.  Subsequent records, including a February 2010 report from the treating physician and the Veteran's testimony at his Board hearing, show that he underwent chemotherapy from December 2005 to April 2006.  

In developing the Veteran's claim, the RO obtained verification from the service department that the Veteran served four tours of duty in Vietnam, from December 1965 to October 1966; from August 1968 to August 1969; from January 1970 to December 1970; and from January 1971 to January 1972.  In addition, a VA QTC examination was performed in July 2007, which noted that the Veteran had been diagnosed as having lung cancer in 2005.  He underwent surgery and then chemotherapy, which was completed in April 2006.  The examiner found mild residuals to be currently present.  

In an August 2007 rating decision, the RO granted service connection for lung cancer, based on presumptive association with Agent Orange exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Staged ratings were assigned, with a 100 percent effective September 13, 2006, (the date his claim was received), followed by a 10 percent rating effective November 1, 2006, under diagnostic code 6819.  Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals. 38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).  The United States Court of Appeals for Veterans Claims (Court) has upheld VA's interpretation of this language as permitting a reduction of the 100 percent evaluation to be effective prior to the mandatory examination, as long as the results of the examination support such a reduction and the reduction does not take effect before the expiration of six months following the cessation of treatment for malignant neoplasms.  Tatum v. Shinseki, 24 Vet. App. 139, 144 (2010).  Additionally, the Veteran has not contested the reduction.  

The Veteran appealed the effective date of the grant of service connection, stating that it should have been effective in September 2005, when he filed his claim, or December 2005, when chemotherapy began.

The Veteran did not file this claim, however, until September 2006.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  In particular, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

Evidence received in connection with the appeal includes a VA outpatient treatment record, dated in November 2005, which shows that the Veteran had a recent diagnosis of lung cancer.  The Veteran contends that this constitutes an informal claim, under 38 C.F.R. § 3.157.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established, or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2009).  Therefore, the fact that the Veteran was treated in a VA facility does not constitute an informal claim.  

The Board observes, however, that the Veteran initially filed a claim for service connection for a lung condition in October 2002, which was denied by the RO in a rating decision dated in October 2004.  Although the rating decision identified the disability as "lung nodules right middle and lower lobe," the reasons for the decision included the lack of any diagnosis of lung cancer, and the absence of evidence showing he served in-country in Vietnam (and was not shown to have been exposed to Agent Orange).  The Veteran was notified of this rating decision in December 2004.  He did not appeal.  

Nevertheless, the VA treatment record, showing the Veteran had been diagnosed with lung cancer, was dated in November 2005, which was within a year of the December 2004 notification to him of the denial of his earlier claim.  Under 38 C.F.R. § 3.156(b), "new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . ., will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Although the Veteran did not appeal the October 2004 decision, the evidence was received within a year of the December 2004 notification of the rating decision, and, hence, prior to the expiration of the one-year appeal period.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

With respect to whether the lung cancer can be considered part of the initial claim, filed in October 2002, prior to the presence of lung cancer, in general, "the 'factual basis' of a claim for purposes of 38 U.S.C.A. §  7104(b) is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Nevertheless, the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

In developing the evidence prior to the 2004 rating decision, the RO specifically sought records of treatment for lung cancer, on the basis of the Veteran's claim that he served in Vietnam.  Although the rating decision identified the disability as "lung nodules right middle and lower lobe," the reasons for the decision included the lack of any diagnosis of lung cancer, as well as the absence of evidence showing he served in-country in Vietnam, and was not shown to have been exposed to Agent Orange.  

Thus, although the Veteran did not have a diagnosis of lung cancer at that time, the fact that the issue of service connection for lung cancer was addressed by the RO distinguishes this case from Boggs.  Instead, the VA treatment record dated in November 2005, showing a diagnosis of lung cancer, substantiates an element missing at the time of the prior decision.  See Velez.  Therefore, the Board concludes that the evidence of a diagnosis of lung cancer in this Vietnam Veteran is new and material evidence pertaining to his claim for service connection for a lung condition.

There is no indication that the RO had actual knowledge of this new and material evidence showing that the Veteran had been diagnosed as having lung cancer.  Nevertheless, the RO is considered to have constructive knowledge of VA records generated elsewhere.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the other missing element, verification of the Veteran's Vietnam service, was provided by the service department.  See 38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  

Hence, new and material evidence showing a diagnosis of lung cancer was constructively received in November 2005, prior to the December 2005 expiration of the appeal period.  Therefore, the "date of claim" must be the date of the claim received in October 2002.  Because the effective date of an award of compensation is the later of date of receipt of claim or the date entitlement arose, the date entitlement arose must be addressed.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

At the time of the Veteran's October 2002 claim, lung cancer was, as it is now, presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran had the requisite Vietnam service for application of the presumptions.  Because of his lung nodules, he was regularly followed at Madigan Army MC.  On a computerized tomography (CT) scan on July 11, 2005, a new thick-walled cavitary formation was seen in the left upper lobe.  At that time it was thought to likely represent the sequela from a secondary infection, but follow-up imaging was recommended to exclude development of malignancy.  The Veteran was treated with antibiotics, but the follow-up CT scan on September 6, 2005, disclosed the cavitary lesion was slightly enlarged.  At this time, the main differential considerations included cavitary neoplasm.  He was found to have non-small cell cancer in the left upper lobe on further testing and surgery later that month.  Thus, although not diagnosed until September 2005, this cavitary lesion initially found on July 11, 2005, was eventually found to be a malignancy.  Accordingly, the Board finds that entitlement to service connection for lung cancer arose on July 11, 2005, the date that the lesion eventually diagnosed as lung cancer was first shown.  Thus, entitlement to an earlier effective date of July 11, 2005, for the grant of service connection for lung cancer is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of July 11, 2005, for the grant of service connection for noon-small cell lung cancer is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


